Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1, when considered as a whole, are allowable over the prior art of record.

Chaudhri et al. (US 20140165006 A1) – Chaudhri teaches receiving a folder creation request that includes selecting a number of icons to include in the folder, and creating a folder icon that includes reduced scale representations of the icons that are selected by the user. The user is also able to move the created folder icon to a second page of a plurality of pages, and when at least one of the icons within the folder is selected to be displayed out of the folder on a given page, the remaining, unselected icons remain as reduced scale representations of the icons within the folder icon on the page and the selected icons are displayed on the page.

Choi (US 20160253059 A1) – Choi teaches moving a first page including a plurality of objects represented by icons to a second page and a determination of if the second page has space for all of the icons within the first page to be displayed on the second page. If the second page has space for all of the icons to be displayed, the icons are moved and displayed within the second page. If the second page does not 

Kamei et al. (US 20160124632 A1) – Kamei teaches files being moved from a selected folder to fill blank areas on a screen, including, where the number of blank areas is smaller than that of the files in the selected folder, files from the folder may be moved to fill the available blank areas and the folder icon with unmoved files remains with icons representing the unmoved icons, where the moved target files may be determined based on attributes (e.g., a name, detailed information, and an extension (format)) of each of files stored in the selected folder, a size of an icon, and the like FIG. 6 and ¶ [0051]).

Lu et al. (US 20200241732 A1) – Improving efficiency of moving an icon between pages of a home screen including determining the associated application and the associated icon according to the application name corresponding to the icon, or the developer information (¶¶ [0140], [0145])

The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claim as a whole, including at least:
the controller selects, when there is no the required empty space on the second page, icons for performing respective functions of a predetermined vendor, from among the plurality of icons, in a range not greater than the number of icons displayable in an 

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179